DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Claim Objections
Claim 3 is objected to because of the following informalities: Claim 3 recites “associated the one or more vehicles” the examiner believes this to be a typographical error and recommends changing the limitation to “associated with the one or more vehicles”.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities: Claim 7 does not separate the preamble from the body of the claims. The examiner believes this to be a typographical error and recommends changing the limitation to “comprises:”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claims 1, 12, and 20, the applicant claims “obtaining probe data”. It is not clear to the examiner where the probe data is obtained from. The metes and bounds of the claim limitation are vague and ill-defined rendering the claims indefinite. According to the examiner’s best knowledge, the claim limitation will be interpreted as obtaining probe data from probe vehicles.
With respect to claims 1, 12, 20, the applicant claims “detecting a change in speed of one or more vehicles”. It is not clear to the examiner what the applicant is trying to convey with said limitation. Is it detecting a change of speed of one vehicle with respect to other vehicles or is a change of speed of a vehicle from an average speed collected in real time or is it a change of speed of a vehicle from an average historical speed data. The metes and bounds of the claim limitation are vague and ill-defined rendering the claims indefinite. According to the examiner’s best knowledge, the claim limitation will be interpreted as a change in speed from an average historical speed data.
With respect to claims 5, and 16, the applicant claims “determining a confidence value”. It is not clear to the examiner what the applicant is trying to convey with said limitation since the applicant has not specified how said confidence value is determined. The metes and bounds of the claim limitation are vague and ill-defined rendering the claims indefinite.
Claims 2-11 and 13-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected independent claims 1 and 12 and for failing to cure the deficiencies listed above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. With respect to claims 1, 12, and 20, the claim(s) recite(s) detecting a change in speed of one or more vehicles based on obtained probe and map data, identifying an vehicle event associated with a location based on the detected change in speed and predicting a road closure based on the identified event.
The recited limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “one or more processors,” nothing in the claim element precludes the step from practically being performed in the mind. For example a person can analyze probe data, determine an event, and predict an road closure. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims recite an additional element of one or more processors to perform the recited steps. The one or more processor in the recited steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims recite the additional element of obtaining probe data and map data for a region. The examiner submits that this limitation is insignificant extra-solution activities that merely use a computer (one or more processor) to perform the process. The obtaining step recited at a high level of generality (i.e. as a general means of obtaining probe data and map data for use in the detecting, identifying and predicting steps), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field etc. Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using one or more processors to perform the recited steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. And as discussed above, the additional limitation of “obtaining data”, the examiner submits that these limitations are insignificant extra-solution activities. Further, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The additional limitation of “obtaining probe data and map data” is well-understood, routine, and conventional activities because Suzuki US 2020/0108835 A1 discloses that a technology for detecting a road abnormality from road information or vehicle information in order to warn a vehicle behind is disclosed in a plurality of publications. MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner. Accordingly, the claims are not patent eligible.
Dependent claim(s) 2-11 and 13-19 do not recite any further limitations that cause the claim(s) to be patent eligible. Rather, the limitations of dependent claims are directed toward additional aspects of the judicial exception and/or well-understood, routine and conventional additional elements that do not integrate the judicial exception into a practical application [provide concise explanation]. Therefore, dependent claims 2-11 and 13-19 are not patent eligible under the same rationale as provided for in the rejection of independent claims 1 and 12. Therefore, claim(s) 1-20 is/are ineligible under 35 USC §101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-9, 11-12, 14-15, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stenneth US 2015/0170514 A1 (hence Stenneth).
In re claims 1, 12, and 20, Stenneth discloses determining real time traffic conditions and identifying locations of potential traffic incidents/congestion using sensor (e.g., GPS) probe data (Abstract and Paragraph 0001) and teaches the following:
obtaining, probe data and map data, for the region (Paragraphs 0024, and 0026); detecting a change in speed of one or more vehicles on a road, based on the obtained probe data and the obtained map data for the region, wherein the change in speed is associated with a slowdown event associated with the one or more vehicles (Paragraphs 0052, 0055-0056, Table 1, Paragraphs 0058, 0064, and 0066-0067);
identifying a vehicle event on the road based on the detected change in speed of the one or more vehicles, wherein the vehicle event is associated with a location corresponding to a trajectory of the one or more vehicles (Paragraph 0068);
and predicting the road closure based on the identified vehicle event (Fig.14, S201-S209 and Paragraphs 0070-0074)
In re claim 2, Stenneth teaches the following:
determining duration of the predicted road closure based on historical data, environmental data and the obtained probe data in the region (Fig.8 – Fig.12, and Paragraphs 0054-0055 and 0066)
In re claims 3 and 14, Stenneth teaches the following:
determining the location associated with the vehicle event (Paragraph 0066); and determining the trajectory associated with the location. based on correlation between a plurality of locations associated with the one or more vehicles (Paragraph 0068) 
In re claims 4 and 15, Stenneth teaches the following:
predicting road closure for each lane on the road; determining that a plurality of lanes is associated with the road; and predicting closure of the road based on the determination that each of the plurality of lanes is blocked (Paragraphs 0065-0068 and Fig.13)
In re claims 7 and 18, Stenneth teaches the following:
verifying the prediction of the road closure in the region based on a threshold time and movement of one or more vehicles, wherein verifying the prediction of the road closure comprises: obtaining vehicle movement data on the road, wherein the vehicle movement data comprises data associated with monitoring that no vehicle movement is associated with the road; updating the threshold time based on the obtained vehicle movement data; and verifying the prediction of the road closure based on the obtained vehicle movement data and the threshold time (Paragraphs 0065-0068 and Fig.13)
In re claims 8 and 19, Stenneth teaches the following:
wherein the vehicle event is associated with one or more of a vehicle accident event, an emergency event, and a natural calamity event (Fig.13)
In re claim 9, Stenneth teaches the following:
generating a warning notification to transmit to a user based on the predicted road closure (Fig.14, S209)
In re claim 11, Stenneth teaches the following:
obtaining the probe data further comprises obtaining sensor data associated with at least one sensor including a hard brake sensor, a RADAR sensor, a gyroscope sensor and a camera (Paragraph 0024)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 5-6, 10, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stenneth in view of Zhang et al US 2020/0393261 A1 (hence Zhang).
In re claims 5 and 16, Stenneth discloses the structural elements of the claimed invention but doesn’t explicitly teach the following:
determining a confidence value associated with the predicted road closure; and adjusting, in real time, the determined confidence value based on the obtained probe data, and the obtained map data
Nevertheless, Zhang discloses generating proposals for updating autonomous vehicle maps and teaches the following:
determining a confidence value associated with the predicted road closure; and adjusting, in real time, the determined confidence value based on the obtained probe data, and the obtained map data (Paragraphs 0239 and 0256)
It would have been obvious to one having ordinary skills in the art at the time the invention was filed to have modified the Stenneth reference to include a confidence level determined for a lane closure, as taught by Zhang, in order to increase or decrease the likelihood of a lane being closed (Zhang, Paragraph 0239).
In re claims 6 and 17, Zhang teaches the following:
adjusting the determined confidence value further comprises increasing the confidence value based on the number of vehicles associated with change in speed of the one or more vehicles (Paragraph 0239)
In re claim 10, Stenneth discloses the structural elements of the claimed invention but doesn’t explicitly teach the following:
updating a map database with the information associated with predicted road closure
Nevertheless, Zhang discloses generating proposals for updating autonomous vehicle maps and teaches the following:
updating a map database with the information associated with predicted road closure (Abstract)
It would have been obvious to one having ordinary skills in the art at the time the invention was filed to have modified the Stenneth reference to include updating the HD map, as taught by Zhang, in order to provide a map with high accuracy and precision for autonomous vehicle control (Zhang, Paragraph 0004).

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stenneth in view of Horvitz el al US 2008/0004789 A1 (hence Horvitz).
In re claim 13, Stenneth discloses environmental data as recited above but doesn’t explicitly teach the following:
environmental data including but not limited to weather data
Nevertheless, Horvitz discloses development and use of models that predict road speeds (Abstract) and teaches the following:
environmental data including but not limited to weather data (Paragraphs 0010, and 0033) 
It would have been obvious to one having ordinary skills in the art at the time the invention was filed to have modified the Stenneth reference to include weather information, as taught by Horvitz, in order to create a robust route planning application  that enables driving directions to be output that depend upon context associated with the journey, wherein the context can include time the journey will be taken, day of the week that the journey will be taken, weather conditions associated with the journey, events (such as concerts and sporting events) related to the journey, and other suitable contextual information (Horvitz, Paragraph 0007).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Abe et al US 2019/0382019 A1 discloses a recognizer configured to recognize a surrounding situation of a host vehicle and a driving controller configured to control acceleration/deceleration and steering of the host vehicle on the basis of a recognition result of the recognizer.
Suzuki US 2020/0108835 A1 discloses a server capable of accurately detecting a road abnormality.
Kesting et al US 2016/0275787 A1 discloses methods and systems for detecting the closure of a navigable element, e.g. road element, in a navigable network of navigable elements connected by nodes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMI KHATIB whose telephone number is (571)270-1165. The examiner can normally be reached M-F: 7:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272 2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAMI KHATIB/           Primary Examiner, Art Unit 3669